Case: 20-50407    Document: 00515441096     Page: 1   Date Filed: 06/04/2020




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                    Fifth Circuit

                                                                      FILED
                                                                    June 4, 2020
                                 No. 20-50407
                                                                   Lyle W. Cayce
                                                                        Clerk


TEXAS DEMOCRATIC PARTY; GILBERTO HINOJOSA; JOSEPH DANIEL
CASCINO; SHANDA MARIE SANSING; BRENDA LI GARCIA,

                                           Plaintiffs–Appellees,

versus

GREG ABBOTT, Governor of the State of Texas;
RUTH HUGHS, Texas Secretary of State;
KEN PAXTON, Texas Attorney General,

                                           Defendants–Appellants.




                Appeal from the United States District Court
                     for the Western District of Texas




Before SMITH, COSTA, and HO, Circuit Judges.
JERRY E. SMITH, Circuit Judge:

      The United States is mired in a pandemic involving a virus that can
cause serious illness and sometimes death. Local officials are working tire-
lessly to “shap[e] their response to changing facts on the ground,” knowing that
the appropriate response is “subject to reasonable disagreement.”        S. Bay
    Case: 20-50407         Document: 00515441096          Page: 2     Date Filed: 06/04/2020



                                        No. 20-50407
United Pentecostal Church v. Newsom, No. 19A1044, 2020 U.S. LEXIS 3041,
at *3 (U.S. May 29, 2020) (mem.) (Roberts, C.J., concurring in the denial of
injunctive relief).

      “Our Constitution principally entrusts ‘[t]he safety and the health of the
people’ to the politically accountable officials of the States ‘to guard and pro-
tect.’” Id. (quoting Jacobson v. Massachusetts, 197 U.S. 11, 38 (1905)). Either
overlooking or disagreeing with that admonition, the district judge a quo sus-
pects that—referring to the defendant state officials—“[t]here are some among
us who would, if they could, nullify” the promises of the Declaration of Indepen-
dence and “forfeit[] the vision of America as a shining city upon a hill.” He
resolves to take matters into his own hands.

      In an order that will be remembered more for audacity than legal reason-
ing, the district judge intervenes just weeks before an election, entering a
sweeping preliminary injunction that requires state officials, inter alia, to dis-
tribute mail-in ballots to any eligible voter who wants one. But because the
spread of the Virus 1 has not given “unelected federal jud[ges]” 2 a roving com-
mission to rewrite state election codes, we stay the preliminary injunction
pending appeal.

                                               I.
      To help ensure the health of Texas voters while protecting the integrity
of the state’s elections, Governor Greg Abbott declared that, among other
things, the May 2020 primary runoff elections would be postponed to July 14,




      1   We refer to the relevant virus and the disease it causes as “the Virus.”
      2S. Bay, 2020 U.S. LEXIS 3041, at *3 (Roberts, C.J., concurring) (quoting Garcia v.
San Antonio Metro. Transit Auth., 469 U.S. 528, 546 (1985)).
                                               2
     Case: 20-50407         Document: 00515441096         Page: 3    Date Filed: 06/04/2020



                                         No. 20-50407
2020; that the period for “early voting by personal appearance” would be doub-
led; and that election officials would issue further guidance to election workers
and voters on social distancing and other precautionary measures. 3

        The plaintiffs—the Texas Democratic Party, its chair, and various indi-
vidual voters—allege that such actions aren’t enough. They sued Texas Gov-
ernor Greg Abbott, Secretary of State Ruth Hughs, and Attorney General Ken
Paxton, 4 in state court, seeking injunctive and declaratory relief that, as a
matter of Texas law, those eligible to vote by mail include all “eligible voter[s],
regardless of age and physical condition . . . if they believe they should practice
social distancing in order to hinder the known or unknown spread of a virus or
disease.” Specifically, the plaintiffs claimed, such voters suffer from a “disa-
bility” under Texas election law because a lack of immunity to the Virus con-
stitutes a “physical condition that prevents the voter from appearing at the
polling place on election day without a likelihood of . . . injuring the voter’s
health.” TEX. ELEC. CODE § 82.002.

        Thus began within the Texas judiciary a saga of sorts. First, the state
trial court granted the plaintiffs a preliminary injunction. Texas intervened
and filed a notice of interlocutory appeal, which, under Texas law, superseded
and stayed the injunction. 5

        Weeks later, General Paxton issued a statement directed at “County
Judges and County Election Officials,” writing that
        [b]ased on the plain language of the relevant statutory text, fear of


        3   Governor Abbott also declared a state of disaster for the whole state on March 13,
2020.
        4 Except where relevant to distinguish among the defendants, we refer to them
collectively as the “state officials.”
        See TEX. R. APP. P. 29.1(b); In re State Bd. for Educator Certification, 452 S.W.3d
5

802, 805 (Tex. 2014) (Willett, J.).
                                                3
     Case: 20-50407       Document: 00515441096         Page: 4    Date Filed: 06/04/2020



                                      No. 20-50407
       contracting [the Virus] unaccompanied by a qualifying sickness or
       physical condition does not constitute a disability under the Texas
       Election Code for purposes of receiving a ballot by mail.
       Accordingly, public officials shall not advise voters who lack a qual-
       ifying sickness or physical condition to vote by mail in response to
       [the Virus]. . . .
              To the extent third parties advise voters to apply for a ballot
       by mail for reasons not authorized by the Election Code, including
       fear of contracting [the Virus] without an accompanying qualifying
       disability, such activity could subject those third parties to crim-
       inal sanctions [citing TEX. ELEC. CODE §§ 84.0041, 276.013].

The plaintiffs successfully moved the Texas Court of Appeals to reinstate the
injunction, which the Texas Supreme Court stayed pending its resolution of
the state’s mandamus petition.

       Shortly thereafter, the plaintiffs filed this case against Governor Abbott,
General Paxton, Secretary Hughs, the Travis County Clerk, and the Bexar
County Elections Administrator. The plaintiffs claim that Texas’s rules for
voting by mail (1) discriminate by age in violation of equal protection and the
Twenty-Sixth Amendment; (2) restrict political speech under the First Amend-
ment; and (3) are unconstitutionally vague. 6 The plaintiffs further posit that
General Paxton’s open letter was a threat constituting voter intimidation, an
act in furtherance of a conspiracy to deny the plaintiffs’ civil rights. See 42
U.S.C. § 1985. The plaintiffs seek a declaration to such effect and an injunction
preventing the state officials from enforcing Texas’s vote-by-mail rules as
written.

       Quoting the Declaration of Independence, the Gettysburg Address, the
Bible, and various poems, the district court, on May 19, 2020, granted the



       6 The plaintiffs also claim that the restrictions impermissibly discriminate and
abridge voting rights based on race, language, and “disability” status. In their motion for a
preliminary injunction, however, they mentioned those claims only in passing.
                                             4
     Case: 20-50407       Document: 00515441096         Page: 5     Date Filed: 06/04/2020



                                       No. 20-50407
plaintiffs a preliminary injunction ordering that “[a]ny eligible Texas voter
who seeks to vote by mail in order to avoid transmission of [the Virus]”—which,
as the district court itself recognizes, would effectively be every Texas voter—
“can apply for, receive, and cast an absentee ballot in upcoming elections dur-
ing the pendency of pandemic circumstances.” Further, the court enjoined the
state officials from “issuing any guidance, pronouncements, threats of criminal
prosecution or orders, or otherwise taking any actions inconsistent with [its]
Order.”

        The district court suggests that, by requiring able-bodied, young voters
who are present in the county to visit the polls in person when they may
possibly contract the Virus (notwithstanding doubled early voting and other
precautionary measures), the state officials wished “to return to the not so
halcyon and not so thrilling days of yesteryear of the Divine Right of Kings,”
“the doctrine that kings have absolute power because they were placed on their
thrones by God and therefore rebellion against the monarch [was] always a
sin.” “One’s right to vote should not be elusively based on the whims of nature,”
the court opined, and therefore “[c]itizens should have the option to” vote by
mail.       Otherwise, according to the district court, “our democracy and the
Republic would be lost and government of the people, by the people and for the
people [should] perish from the earth.” 7

        In support, the district court held that the plaintiffs are likely to succeed
on the merits of all their claims. As for the age-related claims, the court opined
that accommodating older voters with the option to vote by mail but requiring
younger voters to vote in person “disproportionate[ly] burden[s]” younger



        We note as an aside that no one in Texas—irrespective of race, age, or disability
        7

status—was granted the option to vote by mail until as late as 1933. See Act of Jan. 30, 1933,
43rd Leg., R.S., ch. 4, § 1, 1933 TEX. GEN. LAWS 5, 5–6.
                                              5
    Case: 20-50407      Document: 00515441096     Page: 6   Date Filed: 06/04/2020



                                   No. 20-50407
voters without any conceivably “rational basis” or “any legitimate or reasona-
ble [state] interest,” evincing only that “older voters [are] valued more than
[their] fellow citizens of younger age.”

      Regarding the vagueness claims, the court noted—without waiting
(predictably for only a few days) for the Texas Supreme Court to interpret its
own state’s election law—that “[t]he multiple constructions of [the Texas
Election Code] by [General] Paxton and the state court fail to provide people of
ordinary intelligence a reasonable opportunity to understand if they are
unqualified to access a mail ballot.”

      Finally, the court concluded that General Paxton’s statements publicly
disagreeing with the Texas lower courts and accordingly informing election
officials likely constituted voter intimidation and an unconstitutional restric-
tion of the plaintiffs’ political speech.

      Regarding the balance of harms, the district court “conclude[d] that any
harm to [the state officials] [wa]s outweighed by the continued injury to Plain-
tiffs if an injunction d[id] not issue.” The injunction did not harm the state
officials at all: “No harm occurs when the State permits all registered, legal
voters the right to vote by utilizing the existing, safe method that the State
already allows for voters over the age of 65.” According to the district court,
the fact that “[b]etween 2005 [and] 2018”—when, of course, far fewer than lit-
erally all Texas voters were eligible to vote by mail—“there were 73 prosecu-
tions out of millions of votes cast” indicates not that voter fraud is difficult to
detect and prosecute but instead that “vote by mail fraud is [not] real.” And,
in any event, because maintaining safety while vindicating constitutional
rights is within the public interest, it is, according to the district court, also
within the public interest “to prevent [Texas] from violating the requirements
of federal law.”

                                            6
     Case: 20-50407        Document: 00515441096          Page: 7     Date Filed: 06/04/2020



                                        No. 20-50407
       The state officials filed an emergency motion for a stay pending appeal,
and this motions panel granted a temporary administrative stay to consider
carefully the motion for stay pending appeal. 8                In the interim, the Texas
Supreme Court, without dissent, largely accepted General Paxton’s proffered
interpretation of the Texas Election Code. In re State, No. 20-0394, 2020 Tex.
LEXIS 452, at *2 (Tex. May 27, 2020) (Hecht, C.J.). 9 The court held that it
“agree[d] with the State that a lack of immunity to [the Virus] is not itself a
‘physical condition’ that renders a voter eligible to vote by mail within the
meaning of [TEX. ELEC. CODE] § 82.002(a).” Id. at *29.

       We now stay the preliminary injunction pending appeal.

                                               II.
       “A stay is not a matter of right, even if irreparable injury might otherwise
result.” Nken v. Holder, 556 U.S. 418, 433 (2009). Whether to grant a stay is
committed to our discretion. See Thomas v. Bryant, 919 F.3d 298, 303 (5th Cir.
2019). We evaluate “(1) whether the stay applicant has made a strong showing
that he is likely to succeed on the merits; (2) whether the applicant will be
irreparably injured absent a stay; (3) whether issuance of the stay will sub-
stantially injure the other parties interested in the proceeding; and (4) where
the public interest lies.” Nken, 556 U.S. at 426. “The first two factors are the
most critical.” Valentine v. Collier, 956 F.3d 797, 801 (5th Cir. 2020) (per cur-
iam). “The proponent of a stay bears the burden of establishing its need.”



       8 Hinojosa v. Abbott, No. 20-50407, 2020 U.S. App. LEXIS 16713 (5th Cir. May 20,
2020) (per curiam).
       9  Also in the interim, we received helpful submissions from the parties and useful
briefs of amici curiae from the States of Louisiana and Mississippi, jointly; the NAACP Legal
Defense and Educational Fund, Inc.; Travis County Clerk Dana DeBeauvoir; Harris County,
Texas; a long list of healthcare professionals; and five military veterans. The court is grateful
for the assistance of these distinguished amici.
                                               7
     Case: 20-50407         Document: 00515441096           Page: 8     Date Filed: 06/04/2020



                                         No. 20-50407
Clinton v. Jones, 520 U.S. 681, 708 (1997).

                                               III.
       When evaluating the first factor, “[i]t is not enough that the chance of
success on the merits be better than negligible.” Nken, 556 U.S. at 434 (quota-
tion marks omitted). Indeed, in the mine run of appeals, “likelihood of success
remains a prerequisite,” 10 and a “presentation of a substantial case . . . alone
is not sufficient.” 11 In a limited subset of cases, a “movant need only present a
substantial case on the merits” if (1) “a serious legal question is involved” and
(2) “the balance of the equities weighs heavily in favor of granting the stay.” 12

                                                A.
       The state officials claim three jurisdictional bars: (1) The plaintiffs’
claims present a nonjusticiable political question; (2) the plaintiffs lack
standing; and (3) the claims are barred by sovereign immunity. 13 We address



       10United States v. Transocean Deepwater Drilling, Inc., 537 F. App’x 358, 361 (5th
Cir. 2013) (per curiam) (emphasis added and brackets omitted) (quoting Ruiz v. Estelle,
666 F.2d 854, 857 (5th Cir. 1982)).
       11Wildmon v. Berwick Universal Pictures, 983 F.2d 21, 23 (5th Cir. 1992) (per curiam);
see also Weingarten Realty Inv’rs v. Miller, 661 F.3d 904, 910 (5th Cir. 2011) (“[Movant]
argues that a finding that he is likely to succeed on the merits is not necessary if the balance
of the equities is strongly in his favor . . . . Our caselaw, however, is to the contrary.”).
       12 Arnold v. Garlock, Inc., 278 F.3d 426, 439 (5th Cir. 2001) (emphasis added); see also
Weingarten, 661 F.3d at 910 (“[T]his court determined that the four-factor test [for a stay]
must be fully applied except where there is a serious legal question involved and the balance
of equities heavily favors a stay.”).
       13 In addition to their jurisdictional points, the state officials maintain that the district
court should have abstained under Railroad Commission of Texas v. Pullman Co., 312 U.S.
496 (1941). Because the Texas Supreme Court has since ruled in the state officials’ favor as
to the meaning of “disability” under the Texas Election Code, that issue is moot. Neverthe-
less, the district court’s decision to forge ahead despite an intimately intertwined—and, at
that time, unresolved—state-law issue was not well considered.
       “For Pullman abstention to be appropriate it must involve (1) a federal constitutional
challenge to state action and (2) an unclear issue of state law that, if resolved, would make it
unnecessary for us to rule on the federal constitutional question.” Moore v. Hosemann,
                                                 8
     Case: 20-50407        Document: 00515441096          Page: 9     Date Filed: 06/04/2020



                                        No. 20-50407
each in turn.

                                               1.
       The state officials—supported by Louisiana and Mississippi as amici—
assert that this case is a nonjusticiable political question, because the plaintiffs
“essentially ask the federal courts to determine whether the State’s efforts to
combat [the Virus] in the context of elections have been adequate.” 14 In their
view, “no manageable standard exists to resolve whether the State has done
enough to protect voters from this pandemic.”                   Relatedly, Louisiana and
Mississippi suggest that the district court could not have reached its decision


591 F.3d 741, 745 (5th Cir. 2009) (ellipses omitted). The second factor is flexible—it is sat-
isfied if the constitutional questions will be “substantially modified,” id., or otherwise “pre-
sent[ed] in a different posture,” Palmer v. Jackson, 617 F.2d 424, 428 (5th Cir. 1980).
        The district court’s reasons for not abstaining are suspect. The court stated that “reso-
lution by the State court [would] not [have] render[ed] this case moot nor [have] materially
alter[ed] the constitutional questions presented.” But at the time of its ruling, the opposite
was true. The plaintiffs raised federal constitutional challenges to Texas’s vote-by-mail
scheme, and the Texas Supreme Court’s determination as to whether lack of immunity to the
Virus equaled a “disability” was bound to alter how the constitutional issues would be
presented.
        If the plaintiffs had succeeded before the Texas Supreme Court, all Texas voters could
have applied to vote by mail under the disability provision. See TEX. ELEC. CODE § 82.002.
Moreover, the plaintiffs’ void-for-vagueness, voter-intimidation, and First Amendment
claims all turn in substantial part on how the Texas Supreme Court was to interpret that
disability provision. That much should have been obvious, given that the district court itself
felt the need to interpret the disability provision.
        The district court relied almost exclusively on cases from the Eleventh Circuit. But
whatever that court has held, we have stated that “traditional abstention principles apply to
civil rights cases,” Romero v. Coldwell, 455 F.2d 1163, 1167 (5th Cir. 1972) (abstaining in a
voting-rights case), including election-law cases involving important and potentially dispose-
tive state-law issues, see, e.g., Moore, 591 F.3d at 745–46 (ballot-access case); United States
v. Texas, 430 F. Supp. 920, 927–31 (S.D. Tex. 1977) (three-judge court). The district court’s
ruling turned our jurisprudence on its head.
       14 The plaintiffs suggest that the state officials waived this contention. Not so.
Questions of justiciability are jurisdictional and non-waivable. See Spectrum Stores, Inc. v.
Citgo Petroleum Corp., 632 F.3d 938, 948 (5th Cir. 2011) (“[T]he concept of justiciability, as
embodied in the political question doctrine, expresses the jurisdictional limitations imposed
upon federal courts by the case or controversy requirement of Article III.” (quotation marks
and brackets omitted)).
                                               9
    Case: 20-50407        Document: 00515441096          Page: 10     Date Filed: 06/04/2020



                                       No. 20-50407
without first having made an impermissible policy determination.                           For
support, the state officials and their amici rely primarily on a recent district
court case challenging Georgia’s plans for holding upcoming primary elections.
See Coal. for Good Governance v. Raffensperger, No. 1:20-CV-1677-TCB, 2020
WL 2509092 (N.D. Ga. May 14, 2020).

       That contention is unlikely to gain traction. The Coalition case is differ-
ent in kind. 15 That challenge was directed at the specific procedures Georgia
planned to use to conduct the election, such as whether to use electronic voting
machines or paper ballots. Id. at *1. In other words, the suit challenged the
wisdom of Georgia’s policy choices. But to resolve this appeal, we need not—
and will not—consider the prudence of Texas’s plans for combating the Virus
when holding elections. Instead, we must decide only whether the challenged
provisions of the Texas Election Code run afoul of the Constitution, not
whether they offend the policy preferences of a federal district judge. The stan-
dards for resolving such claims are familiar and manageable, and federal
courts routinely entertain suits to vindicate voting rights. 16

                                              2.
       The state officials contend that they are likely to show that the plaintiffs
lack standing. 17 “To establish standing under Article III of the Constitution, a


       15 The other cases on which the state officials and their amici rely—most notably,
Rucho v. Common Cause, 139 S. Ct. 2484 (2019), which involved partisan gerrymandering,
and Jacobson v. Florida Secretary of State, 957 F.3d 1193, 1212–23 (11th Cir. 2020) (W. Pryor,
J., concurring), which involved the allocation of the top position on the state’s paper ballots—
are also of no help.
       16 See, e.g., Veasey v. Abbott, 830 F.3d 216 (5th Cir. 2016) (en banc) (considering con-
stitutional challenge to Texas’s voter-identification law).
       17The state officials raise a standing problem only as to the plaintiffs’ challenges to
Texas’s vote-by-mail provisions, for which Governor Abbott and Secretary Hughs could be
potential enforcers. The state officials do not contend that the plaintiffs lack standing to
press their voter intimidation or First Amendment claims against General Paxton.
                                              10
    Case: 20-50407       Document: 00515441096         Page: 11     Date Filed: 06/04/2020



                                      No. 20-50407
plaintiff must demonstrate (1) that he or she suffered an injury in fact that is
concrete, particularized, and actual or imminent, (2) that the injury was caused
by the defendant, and (3) that the injury would likely be redressed by the
requested judicial relief.” Thole v. U.S. Bank N.A., No. 17-1712, 2020 WL
2814294, at *2 (U.S. June 1, 2020). The state officials assert that the plaintiffs
cannot satisfy the last two prongs, because “[a]cceptance or rejection of an
application to vote by mail falls to local, rather than state, officials.”

       Our precedent, however, poses a significant obstacle. In OCA-Greater
Houston v. Texas, 867 F.3d 604, 612–13 (5th Cir. 2017), we considered a chal-
lenge to Texas Election Code section 61.033, which requires an interpreter to
“be a registered voter of the county in which the voter needing the interpreter
resides.” Texas averred that the second and third standing factors were not
satisfied, because the plaintiff’s injury was caused by local election officials—
who determined whether a voter could serve as an interpreter—not the state
or its Secretary of State. Id. at 613. The panel rejected that position, holding
that the “invalidity of a Texas election statute is, without question, fairly trace-
able to and redressable by . . . its Secretary of State, who serves as the ‘chief
election officer of the state.’” Id. (quoting TEX. ELEC. CODE § 31.001(a)).

       So too here. Texas’s vote-by-mail statutes are administered, at least in
in the first instance, by local election officials. 18 But the Secretary of State has
the duty to “obtain and maintain uniformity in the application, operation, and
interpretation of” Texas’s election laws, including by “prepar[ing] detailed and
comprehensive written directives and instructions relating to” those vote-by-
mail rules. TEX. ELEC. CODE § 31.003. And the Secretary of State has the



       18 See TEX. ELEC. CODE § 83.005 (“The city secretary is the early voting clerk for an
election ordered by an authority of a city.”); id. § 86.001(a) (“The early voting clerk shall
review each application for a ballot to be voted by mail.”).
                                             11
    Case: 20-50407        Document: 00515441096           Page: 12     Date Filed: 06/04/2020



                                        No. 20-50407
power to “take appropriate action to protect” Texans’ voting rights “from abuse
by the authorities administering the state’s electoral processes.” 19 Based on
that, the state officials have not shown—at least as to the Secretary of State—
that they are likely to establish that the plaintiffs lack standing.

       That analysis applies with far less force, however, to Governor Abbott.
OCA-Greater Houston, 867 F.3d at 613, was a suit against only the state of
Texas and its Secretary of State. The Texas Election Code delegates enforce-
ment power for the vote-by-mail provisions to “early voting clerk[s],” subject to
control by the Secretary of State.           See TEX. ELEC. CODE § 86.001(a). Those
rules provide no role for the Governor.

       The plaintiffs disagree, pointing to several of the Governor’s actions that
they believe demonstrate his “extensive enforcement with respect to state elec-
tions.” 20 But those actions—all of which addressed when an election was to be
held, not how it was to be conducted—were exercises of the Governor’s
emergency powers, not any authority given him by the Texas Election Code.
Because the plaintiffs have pointed to nothing that outlines a relevant enforce-
ment role for Governor Abbott, the plaintiffs’ injuries likely cannot be fairly
traced to him. See Thole, 2020 WL 2814294, at *2.

                                               3.
       The state officials aver that they are “likely to show that the preliminary
injunction is barred by sovereign immunity.”
Id. § 31.005(a). That includes the power to issue orders and, if necessary, seek a
       19

temporary restraining order, injunction, or writ of mandamus. Id. § 31.005(b).
       20 Those actions include Governor Abbott’s (1) changing the date of the special election
for State Senate District 14, (2) allowing political subdivisions to postpone elections originally
scheduled for May 2, 2020, to November 3, 2020, and (3) postponing the May 26, 2020,
primary runoff to July 14, 2020.
                                               12
    Case: 20-50407       Document: 00515441096          Page: 13     Date Filed: 06/04/2020



                                       No. 20-50407
                                              a.
       Generally, state sovereign immunity precludes suits against state offi-
cials in their official capacities. See City of Austin v. Paxton, 943 F.3d 993, 997
(5th Cir. 2019). The important case of Ex parte Young, 209 U.S. 123 (1908), is
an exception to that baseline rule, but it permits only “suits for prospective . . .
relief against state officials acting in violation of federal law.” Frew ex rel. Frew
v. Hawkins, 540 U.S. 431, 437 (2004) (emphasis added). It does not sanction
suits targeted at state-law violations. See Pennhurst State Sch. & Hosp. v.
Halderman, 465 U.S. 89, 124–25 (1984).

       To be sued, state officials must “have ‘some connection’ to the state law’s
enforcement,” Air Evac EMS, Inc. v. Tex. Dep’t of Ins., 851 F.3d 507, 517 (5th
Cir. 2017), which ensures that “the suit is [not] effectively against the state
itself,” In re Abbott, 956 F.3d 696, 708 (5th Cir. 2020). The precise scope of the
“some connection” requirement is still unsettled, 21 but the requirement traces
its lineage to Young itself. 22 We do know, though, that it is not enough that
the official have a “general duty to see that the laws of the state are imple-
mented.” Morris, 739 F.3d at 746 (emphasis added). And “[i]f the official sued
is not statutorily tasked with enforcing the challenged law, then the requisite



       21 Our decisions are not a model of clarity on what “constitutes a sufficient connection
to enforcement.” Austin, 943 F.3d at 999 (quotation marks and alteration omitted). In Okpa-
lobi v. Foster, 244 F.3d 405, 414–15 (5th Cir. 2001) (en banc) (quotation marks omitted), a
plurality recognized that Young mandates that the state officials “have some connection with
the enforcement of the act in question or be specially charged with the duty to enforce the
statute and be threatening to exercise that duty.” But a later panel declined to follow that
“specially charged” requirement, specifically because it determined that Okpalobi was not
binding precedent. See K.P. v. LeBlanc, 627 F.3d 115, 124 (5th Cir. 2010). A separate panel
quoted a different part of Okpalobi as setting forth the proper standard. See Morris v.
Livingston, 739 F.3d 740, 746 (5th Cir. 2014).
       22 See Young, 209 U.S. at 157 (“[I]t is plain that [a state] officer must have some con-
nection with the enforcement of the [relevant state law], or else [the suit] is merely making
him a party as a representative of the state, and thereby attempting to make the state a
party.” (emphasis added)).
                                              13
    Case: 20-50407    Document: 00515441096       Page: 14   Date Filed: 06/04/2020



                                  No. 20-50407
connection is absent and our Young analysis ends.” Abbott, 956 F.3d at 709
(quotation marks omitted).

      Moreover, a mere connection to a law’s enforcement is not sufficient—
the state officials must have taken some step to enforce. But how big a step?
Again, the line evades precision. One panel observed that “‘[e]nforcement’ typi-
cally involves compulsion or constraint.” K.P., 627 F.3d at 124. Another
defined it as “a demonstrated willingness to exercise” one’s enforcement duty.
Morris, 739 F.3d at 746. But the bare minimum appears to be “some scintilla”
of affirmative action by the state official. Austin, 943 F.3d at 1002.

      Finally, there is “significant overlap” between our standing and Young
analyses. Air Evac, 851 F.3d at 520. “[I]t may be the case that an official’s
connection to enforcement is satisfied when standing has been established,”
because if an “official can act, and there’s a significant possibility that he or
she will . . . , the official has engaged in enough compulsion or constraint to
apply the Young exception.” Austin, 943 F.3d at 1002 (emphasis added) (quo-
tation marks and alteration omitted).

                                         b.
      The state officials assert that, for three reasons, Young is not satisfied:
(1) The district court lacked jurisdiction to order the state officials to comply
with state law; (2) because none of the state officials “enforces the mail-in ballot
rules,” they lack the “requisite connection” to be sued; and (3) General Paxton’s
statements do not constitute threats of enforcement sufficient to invoke Young.
None of those notions is likely to carry the day.

      The pleadings belie the state officials’ first contention. The complaint
seeks to prevent the enforcement of provisions of the Texas Election Code that
the plaintiffs believe violate the Constitution. The plaintiffs are not hoping to

                                        14
    Case: 20-50407        Document: 00515441096           Page: 15     Date Filed: 06/04/2020



                                        No. 20-50407
secure a “consistent application of state law”; to the contrary, their case before
the state courts focused solely on state-law issues.

       The second contention also runs into a significant roadblock. As we rec-
ognized above, our precedent suggests that the Secretary of State bears a suf-
ficient connection to the enforcement of the Texas Election Code’s vote-by-mail
provisions to support standing. See OCA-Greater Hous., 867 F.3d at 613. That,
in turn, suggests that Young is satisfied as to the Secretary of State. See
Austin, 943 F.3d at 1002. But, as discussed above, because the Governor “is
not statutorily tasked with enforcing the challenged law[s], . . . our Young
analysis,” at least as to him, “ends.” Abbott, 956 F.3d at 709 (quotation marks
omitted).

       Finally, though the state officials’ third contention raises a close ques-
tion, they have not shown that they are likely to succeed. They acknowledge
that General Paxton “has concurrent jurisdiction with local prosecutors to pro-
secute election fraud.”          And a state attorney general’s sending letters
threatening enforcement is enough to satisfy Young. 23 Such action goes beyond
merely making a public statement that a law will be enforced. 24 Though the
state officials maintain that General Paxton’s letters did not constitute
enforcement threats, NiGen prevents the officials from making the necessary
“strong showing” that their position is likely to be vindicated. Nken, 556 U.S.
at 426.


       23 See NiGen Biotech, L.L.C. v. Paxton, 804 F.3d 389, 393–95 (5th Cir. 2015). We have
recognized that NiGen “did not explicitly examine [General] Paxton’s ‘connection to the
enforcement’ of the [state statute].” Austin, 943 F.3d at 1001. Nevertheless, “the fact that
Paxton sent letters threatening enforcement of the [state statute] makes it clear that he had
not only the authority to enforce [it], but was also constraining the [plaintiff’s] activities, in
that it faced possible prosecution.” Id.
       24   See Abbott, 956 F.3d at 709 (“[O]ur cases do not support the proposition that an
official’s public statement alone establishes authority to enforce a law, or the likelihood of his
doing so, for Young purposes.”).
                                               15
    Case: 20-50407       Document: 00515441096          Page: 16     Date Filed: 06/04/2020



                                       No. 20-50407
                                             B.
       We turn to the constitutional claims. Texas Election Code § 82.003 gen-
erously provides those aged sixty-five and older with the option to vote by mail,
but the district court held that that provision violates equal protection as
applied. The state officials will likely show that it does not.

                                             1.
       “States . . . have broad powers to determine the conditions under which
the right of suffrage may be exercised,” Lassiter v. Northampton Cty. Bd. of
Elections, 360 U.S. 45, 50 (1959), and Texas has long allowed certain groups,
including persons aged sixty-five and over, to vote early by mail. 25

       Not everyone has that privilege, however, so with the Virus spreading,
Texas plans to implement measures to protect those who go to the polls. Those
measures include the bread and butter of social distancing, such as protective
masks for election workers, plentiful cleaning wipes and hand sanitizer, cotton
swabs for contacting touch screens, and floor decals inside the polling places
that show where voters should stand. 26

       The plaintiffs demand that Texas go further. They complain that the
state violates the Equal Protection Clause of the Fourteenth Amendment in
failing to extend the vote-by-mail privilege to them.

       The plaintiffs’ theory comes in two flavors. First, they assert (rightly)
that section 82.003 facially discriminates on the basis of age, and they conclude



       25See TEX. ELEC. CODE §§ 82.001–82.004, 82.007; In re State, 2020 Tex. LEXIS 452,
at *21 (noting that Texas first permitted early voting in 1917 and a mail ballot in 1933). An
absentee ballot for those sixty-five and older was first allowed in 1975. Id. at *22.
       26Id. at *26 (“[A]s [Texas] highlights, authorities planning elections are working in
earnest to ensure adherence to social distancing, limits on the number of people in one place,
and constant sanitation of facilities.”).
                                             16
    Case: 20-50407      Document: 00515441096       Page: 17    Date Filed: 06/04/2020



                                    No. 20-50407
(wrongly) that strict scrutiny applies. Second, they stress that because the
statute doesn’t permit them to vote by mail during this pandemic, it unlawfully
burdens their fundamental right to exercise the franchise.

      The district court had no trouble agreeing with the plaintiffs, hurling
invectives at what it apparently saw as the state officials’ harebrained justifi-
cations for gifting older but not younger voters with a vote by mail. The district
judge concluded that strict scrutiny applies, because section 82.003 supposedly
places a severe burden on the plaintiffs’ right to vote, as voters who trek to the
polls risk exposure to the Virus.

      In so doing, the court rejected Texas’s asserted interests in giving older
citizens special protection and in guarding against election fraud. “Both rea-
sons, even taken at face-value [sic], fail to outweigh the burden voters will face
in exercising their right to vote before the threat of [the Virus] can be realis-
tically be [sic] contained.”

      The district court opined, in the alternative, that the statute would fail
even rational-basis review—a standard under which a law enjoys “a strong
presumption of validity.” F.C.C. v. Beach Commc’ns, Inc., 508 U.S. 307, 314
(1993). “There is no rational state interest,” the district court informed the
state officials, “in forcing the majority of . . . voters to visit polls in-person [sic]
during a novel global pandemic, thus jeopardizing their health (and the health
of all those they subsequently interact with).” Neither is there a valid “interest
in fencing out voters under the age of 65 [on a theory that] it would introduce
rampant fraud, while allowing older voters to utilize mail ballots and allowing
the alleged rampant fraud therewith.” No stranger to rank speculation, the
judge then accused Texas of seeking to disenfranchise a certain “sector of the




                                          17
    Case: 20-50407      Document: 00515441096        Page: 18     Date Filed: 06/04/2020



                                     No. 20-50407
population because of the way they [sic] may vote.” 27

                                           2.
       The state officials will likely prove error, because the district court
ignored the case that squarely governs the equal-protection issue: McDonald
v. Board of Election Commissioners of Chicago, 394 U.S. 803 (1969) (Warren,
C.J.). 28   Under McDonald, rational-basis review will probably apply, and
section 82.003 stands.

                                           a.
       In McDonald, the Court held that an Illinois statute that denied certain
inmates mail-in ballots did not restrict their right to vote. Id. at 807. Instead,
it burdened only their asserted right to an absentee ballot, because there was
no evidence that the state would not provide them another way to vote. Id.
at 807–08. Put differently, there was no indication that the inmates were “in
fact absolutely prohibited from voting by the State[.]” Id. at 808 n.7 (emphasis
added). The absentee rules did “not themselves deny [the inmates] the exercise
of the franchise; nor, indeed, d[id] Illinois’ Election Code so operate as a
whole[.]” Id. at 807–08.

       The McDonald Court therefore applied rational-basis review, not strict
scrutiny, and easily upheld the absentee-ballot scheme. Id. at 808–11. The
state’s refusal to give the inmates a mail ballot was not irrational, “particularly
in view of the many other classes of Illinois citizens not covered by the absentee
provisions, for whom voting may [have been] extremely difficult, if not prac-
tically impossible.” Id. at 809–10.


        This is an extremely serious accusation that calls into question the judge’s even-
       27

handedness. In the interest of time and space, we let it pass without further comment.
       28Amazingly, the district court cites McDonald but once—and only to summarize
Texas’s arguments.
                                           18
    Case: 20-50407       Document: 00515441096        Page: 19     Date Filed: 06/04/2020



                                      No. 20-50407
                                            b.
       The state officials will likely succeed in showing that McDonald controls.
Texas has similarly decided to give only some of its citizens the option to vote
by mail. 29 That statutory scheme, which is “designed to make voting more
available to some groups who cannot easily get to the polls,” does not itself
“deny” the plaintiffs “the exercise of the franchise.” Id. at 807–08. The plain-
tiffs are welcome and permitted to vote, and there is no indication that they
“are in fact absolutely prohibited from voting by the State.” Id. at 808 n.7
(emphasis added). So the right to vote is not “at stake,” id. at 807, and rational-
basis review follows, id. at 807–11.

       In the hopes of securing heightened scrutiny, the plaintiffs take a swing
at distinguishing McDonald. They assert that here, unlike in McDonald, there
is evidence that section 82.003 affects their ability to vote, given the risks of
venturing outside the home to vote in person. Relatedly, they theorize that
unlike the statute in McDonald, the Texas statute, TEX. ELEC. CODE § 82.003,
distinguishes among voters on the basis of a supposedly unlawful basis (age).
The plaintiffs also suggest that McDonald is out of tune with more recent
voting-rights jurisprudence.

       The state officials will likely succeed in rebutting those contentions. It
is true that “the Court’s disposition of the claims in McDonald rested on a
failure of proof,” O’Brien v. Skinner, 414 U.S. 524, 529 (1974), but that cuts
against the plaintiffs, not for them. The very same “failure[s] of proof” exist
here, because, as explained, there is no evidence that Texas has prevented the
plaintiffs from voting by all other means. Id.



       29See TEX. ELEC. CODE §§ 82.001–82.004, 82.007; see also In re State, 2020 Tex. LEXIS
452, at *21 (“The history of absentee voting legislation in Texas shows that the Legislature
has been both engaged and cautious in allowing voting by mail.”).
                                            19
    Case: 20-50407         Document: 00515441096           Page: 20     Date Filed: 06/04/2020



                                         No. 20-50407
       The Virus, to be sure, increases the risks of interacting in public. But,
under McDonald, a state’s refusal to provide a mail-in ballot does not violate
equal protection unless—again—the state has “in fact absolutely prohibited” 30
the plaintiff from voting. 31 Texas permits the plaintiffs to vote in person; that
is the exact opposite of “absolutely prohibit[ing]” them from doing so. 32

       “Ironically, it is [Texas’s] willingness” to afford flexibility to older citizens
“that has provided [the plaintiffs] with a basis for arguing that the provision[]”
discriminates.       McDonald, 394 U.S. at 810–11.                 The Constitution is not
“offended simply because some” groups “find voting more convenient than” do
the plaintiffs because of a state’s mail-in ballot rules. Id. at 810. That is true
even where voting in person “may be extremely difficult, if not practically
impossible,” because of circumstances beyond the state’s control, such as the




       30 McDonald, 394 U.S. at 808 n.7; see also id. at 809. In another place, the McDonald
Court states the rule, a bit differently, as whether the “statutory scheme has an impact on
[the plaintiffs’] ability . . . to vote.” Id. at 807. But the Court spoke twice of an “absolute[]
prohibit[ion],” and McDonald’s follow-on cases quote and apply that language. See O’Brien,
414 U.S. at 529–30; Goosby v. Osser, 409 U.S. 512, 521 & 521 n.7 (1973). McDonald, 394 U.S.
at 808, also referred to whether the state had “in fact precluded” the vote. In any event, in
this context, there is no relevant difference between the various formulations, because
Texas’s decision to allow those aged sixty-five and older to vote by mail does not “impact” the
plaintiffs’ ability to vote.
       31 See Erlandson v. Kiffmeyer, 659 N.W.2d 724, 733 (Minn. 2003) (“In McDonald, the
Court concluded that an Illinois statute that denied unconvicted jail inmates absentee ballots
did not restrict the inmates’ right to vote . . . because there was no evidence that jail officials
would not provide another means . . . to vote.”).
       32 The plaintiffs urge that, in Veasey, 830 F.3d at 216, we—in the plaintiffs’ words—
“rejected Texas’s argument that the provision of one form of voting justifies deprivation of
another form of voting, here, mail-in voting.” But Veasey stated only that Texas’s provision
of a mail-in ballot did not make up for the burdens that its voter-identification law placed on
voting in person. See id. at 255 (“The district court did not clearly err in finding that mail-in
voting is not an acceptable substitute for in-person voting in the circumstances presented by
this case.”). Veasey nowhere said that the state must provide everyone multiple ways to vote.
And here, unlike in Veasey, the state has not placed any obstacles on the plaintiffs’ ability to
vote in person. That distinction is precisely the one that McDonald, 394 U.S. at 807, 808 n.7,
809, relied on in concluding that rational-basis review was appropriate. Veasey is inapposite.
                                               20
    Case: 20-50407         Document: 00515441096           Page: 21     Date Filed: 06/04/2020



                                         No. 20-50407
presence of the Virus. 33

       McDonald’s progeny drives the point home. In Goosby, 409 U.S. at 521,
the Court distinguished McDonald on the ground that “the Pennsylvania
statutory scheme absolutely prohibit[ed the plaintiffs] from voting.” Similarly,
in O’Brien, 414 U.S. at 530, the plaintiffs were “denied any alternative means
of casting their vote,” so McDonald did not control. Thus, in both Goosby and
O’Brien, the absentee rules were suspect only because the state had prevented
the vote. 34 The mail-in ballot, in other words, was the plaintiffs’ only shot at
exercising the franchise. The same is not true here.

       The plaintiffs fare no better in trying to distinguish McDonald by point-
ing out that section 82.003 discriminates based on age. True, in McDonald,
394 U.S. at 807, rational-basis scrutiny applied partly because the statute did
not discriminate on the basis of race or wealth. But section 82.003 also does
not differentiate on impermissible equal-protection grounds, given that age is
not a suspect class. 35

       Though they complain of age discrimination, the plaintiffs next assail




       33  McDonald, 394 U.S. at 810. The Court gave examples of persons who, for reasons
beyond the state’s control, might not be able to make it to the polls on election day, such as a
doctor called in for emergency work. See id. at 810 n.8. The court implied that a state’s
failure to provide such persons with an absentee ballot is not irrational. Id. at 809–10
(“Illinois could . . . make voting easier . . . by extending absentee voting privileges to those in
[the inmates’] class. Its failure to do so, however, hardly seems arbitrary, particularly in
view of the many other classes of Illinois citizens not covered by the absentee provisions, for
whom voting may be extremely difficult, if not practically impossible.”).
       34 See also Kramer v. Union Free Sch. Dist. No. 15, 395 U.S. 621, 626 n.6 (1969)
(distinguishing McDonald on the ground that “[t]he present appeal involves an absolute
denial of the franchise”).
       35Kimel v. Fla. Bd. of Regents, 528 U.S. 62, 83 (2000). Of course, the Twenty-Sixth
Amendment is relevant to age discrimination in voting; the plaintiffs’ claim under it is
covered below.
                                               21
    Case: 20-50407        Document: 00515441096          Page: 22      Date Filed: 06/04/2020



                                        No. 20-50407
McDonald for being too aged. 36             Decided in 1969, McDonald supposedly
“predates most of the Supreme Court’s modern voting rights jurisprudence.”
At bottom, the plaintiffs think that Anderson v. Celebrezze, 460 U.S. 780 (1983),
and Burdick v. Takushi, 504 U.S. 428 (1992), have put McDonald in the grave.

       Yet the Supreme Court abrogates its cases with a bang, not a whimper,
and it has never revisited McDonald. 37 Because McDonald “has direct appli-
cation in [this] case, . . . the Court of Appeals should follow” it, “leaving to [the
High] Court the prerogative of overruling its own decisions.” Rodriguez de
Quijas v. Shearson/Am. Exp., Inc., 490 U.S. 477, 484 (1989).

       Regardless, the Court has not discarded McDonald, sub silentio or other-
wise. By the time McDonald was handed down, the basic doctrinal framework
was in place, and McDonald has not become an albatross since. Indeed, “[b]y
1969, . . . the Supreme Court had been stating that voting was a fundamental
right stretching back more than eight decades. The Warren Court itself had
repeatedly employed strict scrutiny to examine infringements on the fran-
chise.” 38 Anderson, for its part, does not cite (much less overrule) McDonald,
and Burdick cites it favorably. 39 McDonald lives.




        We resist the flippant observation that solicitude for old precedent is like
       36

accommodation to older voters.
       37See, e.g., Shalala v. Ill. Council on Long Term Care, Inc., 529 U.S. 1, 18 (2000) (“This
Court does not normally overturn, or so dramatically limit, earlier authority sub silentio.”);
see also League of United Latin Am. Citizens v. Abbott, 951 F.3d 311, 317 (5th Cir. 2020)
(referencing and applying that principle).
       38 Justin Driver, The Constitutional Conservatism of the Warren Court, 100 CALIF. L.
REV. 1101, 1154 (2012) (footnote omitted); see Yick Wo v. Hopkins, 118 U.S. 356, 370 (1886)
(noting that the right to vote is “a fundamental political right, because [it is] preservative of
all rights”).
       39See generally Anderson, 460 U.S. 780 (not mentioning McDonald); see also Burdick,
504 U.S. at 434 (citing McDonald with approval).
                                              22
    Case: 20-50407        Document: 00515441096          Page: 23     Date Filed: 06/04/2020



                                       No. 20-50407
                                               c.
       Because the plaintiffs’ fundamental right is not at issue, McDonald
directs us to review only for a rational basis, under which “statutory classifi-
cations will be set aside only if no grounds can be conceived to justify them.” 40
The law need only “bear some rational relationship to a legitimate state end.”
McDonald, 394 U.S. at 809.

       The state officials are likely to show that section 82.003’s age distinction
survives. As the state notes, “[e]ven outside the context of [the Virus], individ-
uals aged 65 and over . . . face unique challenges in attending the polls,” so
“[t]he State’s decision to allow older Texans to vote by mail without extending
that ability to everyone is a rational way to facilitate exercise of the franchise
for Texans who are more likely to face everyday barriers to movement.”

       We agree. Texas has a proper interest in helping older citizens to vote,
and its decision to permit them to do so by mail is a rational way to satisfy that
“laudable state policy.” McDonald, 394 U.S. at 811. If anything, the Virus’s
existence proves the reasonableness of Texas’s approach, given that older per-
sons have a greater risk of becoming seriously ill or dying from it, as the record
demonstrates. 41

       The district court held (in the alternative) that section 82.003 has no
rational basis. But it is the court’s analysis that is short on rationality. There
is not a single principle of rational-basis review that the district court got right.


       40McDonald, 394 U.S. at 809; see also Beach Commc’ns, Inc., 508 U.S. at 315 (“[T]hose
attacking the rationality of the legislative classification have the burden to negative every
conceivable basis which might support it[.]” (quotation marks omitted)).
       41 See also In re State, 2020 Tex. LEXIS 452, at *3 (“Indications are that people who
are over 65 years old or that have pre-existing medical conditions are at a higher risk of being
very sick from the disease.” (citing Coronavirus Disease 2019 (COVID-19), TEX. DEP’T OF
STATE     HEALTH       SERVS.,    https://www.dshs.texas.gov/coronavirus/,      available     at
https://perma.cc/95N8-CUYR (captured May 28, 2020))).
                                              23
    Case: 20-50407        Document: 00515441096          Page: 24     Date Filed: 06/04/2020



                                       No. 20-50407
       Take one example. Even though a court must uphold the law if there is
any conceivable basis for it, see, e.g., Box v. Planned Parenthood of Ind. & Ky.,
Inc., 139 S. Ct. 1780, 1782 (2019) (per curiam), the district court instead tried
to divine Texas’s true intent. Shooting in the dark, the court guessed that
Texas wanted to “forc[e] . . . voters to visit polls in-person [sic] during a novel
global pandemic, thus jeopardizing their health” and to “fenc[e] out from the
franchise a sector of the population because of the way they [sic] may vote.”
This kind of drive-by speculation about the state’s covert motives is utterly
impermissible and finds no support in this record. 42 Instead of searching for a
conceivable basis for the rules, the court jerry-rigged some straw men and
proceeded to burn them.

       The district court also forgot that the legislature can “take one step at a
time, addressing itself to the phase of the problem which seems most acute,”
Beach Commc’ns, 508 U.S. at 316, without worrying that a rogue district judge
might later accuse it of drawing lines unwisely. 43 Undeterred, the court rea-
soned that it is absurd for Texas to “fenc[e] out voters under the age of 65” from
a mail-in ballot because of frets about fraud “while allowing older voters to
u[se] mail ballots,” thereby risking the same “rampant fraud.”

       The district judge should know that that is not how rational-basis review


       42See Nordlinger v. Hahn, 505 U.S. 1, 15 (1992) (holding that the legislature need not
“actually articulate at any time the purpose or rationale supporting its classification”); U.S.
R.R. Ret. Bd. v. Fritz, 449 U.S. 166, 179 (1980) (“It is, of course, constitutionally irrelevant
whether this reasoning in fact underlay the legislative decision[.]” (quotation marks omit-
ted)). And as observed, supra, it is a grave and malicious accusation for a district judge to
make.
       43  See Armour v. City of Indianapolis, 566 U.S. 673, 685 (2012) (“[T]he Constitution
does not require the [state] to draw the perfect line nor even to draw a line superior to some
other line it might have drawn. It requires only that the line actually drawn be a rational
line.”); Fritz, 449 U.S. at 179 (“Where, as here, there are plausible reasons for [the legisla-
ture’s] action, our inquiry is at an end. . . . This is particularly true where the legislature
must necessarily engage in a process of line-drawing.”); McDonald, 394 U.S. at 809.
                                              24
    Case: 20-50407        Document: 00515441096          Page: 25     Date Filed: 06/04/2020



                                       No. 20-50407
works. See McDonald, 394 U.S. at 809. Texas may take one bite at the apple;
it need not swallow it whole. See, e.g., Fritz, 449 U.S. at 179. That “the line
might have been drawn differently . . . is a matter for legislative, rather than
judicial, consideration.” Fitzgerald v. Racing Ass’n of Cent. Iowa, 539 U.S. 103,
108 (2003).

       The policy merits of Texas’s voting procedures were not before the dis-
trict court, even though the Virus has raised the stakes. “[R]ational-basis
review in equal protection analysis is not a license for courts to judge the wis-
dom, fairness, or logic of legislative choices.” Heller v. Doe ex rel. Doe, 509 U.S.
312, 319 (1993) (quotation marks omitted). Instead, the Constitution gives the
states authority over “[t]he Times, Places and Manner of holding Elections for
Senators and Representatives,” U.S. CONST. art. I, § 4, cl. 1, “which power is
matched by state control over the election process for state offices,” Clingman
v. Beaver, 544 U.S. 581, 586 (2005). “[T]he right to vote in any manner” is
therefore not “absolute,” Burdick, 504 U.S. at 433, because “[c]ommon sense,
as well as constitutional law, compels the conclusion that government must
play an active role in structuring elections[.]” 44

       It was not for the district judge to disparage Texas’s response to the Virus
and constitutionalize his favored version of the Election Code. See, e.g., Heller,
509 U.S. at 319. The state officials will therefore likely demonstrate error.

                                              C.
       The well-respected logic of McDonald applies equally to the Twenty-
Sixth Amendment claim, so the state officials are likely to show that the


       44 Burdick, 504 U.S. at 433; see also Michael E. Waterstone, Lane, Fundamental
Rights, and Voting, 56 ALA. L. REV. 793, 836 (2005) (“[T]he [Supreme] Court has been
reluctant to apply strict scrutiny in challenges to restrictions on the franchise that the Court
views as impacting only the administration of elections—in particular, when a challenge is
of a particular voting procedure.” (quotation marks omitted)).
                                              25
    Case: 20-50407       Document: 00515441096         Page: 26     Date Filed: 06/04/2020



                                      No. 20-50407
district court erred in finding for the plaintiffs.

       The Twenty-Sixth Amendment is not a major player in federal litiga-
tion. 45 Ratified in 1971, it states that “[t]he right of citizens of the United
States, who are eighteen years of age or older, to vote shall not be denied or
abridged by the United States or by any State on account of age.” U.S. CONST.
amend. XXVI, § 1. It also gives Congress enforcement power. See id. § 2.
Consistent with its plain language, there is plenty of evidence that the Amend-
ment’s most immediate purpose was to lower the voting age from twenty-one
to eighteen. 46

       The district court seemed to agree with the plaintiffs’ notion that the
summary affirmance in Symm v. United States, 439 U.S. 1105 (1979) (mem.),
proves that strict scrutiny governs Twenty-Sixth Amendment claims. But that



       45 See, e.g., Eric S. Fish, Note, The Twenty-Sixth Amendment Enforcement Power,
121 YALE L.J. 1168, 1170 (2012) (“[T]he Twenty-Sixth Amendment has received scant
attention. It has been applied in only one Supreme Court case and a handful of state and
lower federal court cases.” (footnote omitted)).
       46See, e.g., Fish, supra, at 1184–95 (reviewing the history underlying the passage and
speedy ratification of the Twenty-Sixth Amendment); Yael Bromberg, Youth Voting Rights
and the Unfulfilled Promise of the Twenty-Sixth Amendment, 21 U. PA. J. CONST. L. 1105,
1131 (2019) (“With the 1972 presidential elections looming, Congress returned to the effort
to expand the franchise to youth in state and local elections via constitutional amendment.
A sense of urgency arose . . . based on the inherent unfairness that would result in allowing
young people to vote in federal races but not state or local races[.]”).
        We do not necessarily imply that the Twenty-Sixth Amendment is toothless to do any-
thing beyond lowering the voting age. Some say that its plain language sweeps more
broadly—and some say the opposite. Compare Fish, supra, at 1176 (analyzing the Twenty-
Sixth Amendment’s text and contending that it did more than “exclusively lower[] the voting
age”), with 1 BRUCE ACKERMAN, WE THE PEOPLE: FOUNDATIONS 91 (1991) (“The speed of [the
Twenty-Sixth Amendment’s passage] was a tribute to its proponents’ success in explaining
that they had a very narrow object: the problem was simply to guarantee eighteen-year-olds
the vote that Congress had sought to assure by [a statute held unconstitutional in Oregon v.
Mitchell, 400 U.S. 112 (1970)]. . . . All [the Amendment] did was change the voting age from
twenty-one to eighteen. Nobody looked upon it as something more.”). Because McDonald’s
logic effectively controls the Twenty-Sixth Amendment claim, we need not dive into this his-
torical debate.
                                             26
   Case: 20-50407         Document: 00515441096       Page: 27    Date Filed: 06/04/2020



                                      No. 20-50407
reads Symm’s four words—“[t]he judgment is affirmed”—to stand for too much.
“A summary disposition affirms only the judgment of the court below, and no
more may be read into [it] than was essential to sustain that judgment.”
Anderson, 460 U.S. at 784 n.5. The affirmance prevents us “from coming to
opposite conclusions” only “on the precise issues presented and necessarily
decided.” Mandel v. Bradley, 432 U.S. 173, 176 (1977) (per curiam).

      The only precise issue in Symm (as relevant here) was whether it violates
the Twenty-Sixth Amendment to mandate that a student meet heightened res-
idency requirements as a condition for being registered to vote. See United
States v. Texas (“Symm”), 445 F. Supp. 1245, 1251 (S.D. Tex. 1978) (three-judge
court), aff’d sub nom. Symm v. United States, 439 U.S. 1105 (1979) (mem.).
The Symm district court 47 held that it so violated. Id. at 1261. But the court
nowhere stated that strict scrutiny applies anytime a voting-procedure rule—
no matter the context—makes an age distinction. Even if it had, such a broad
decree would not have been essential to the judgment. See Anderson, 460 U.S.
at 784 n.5. The state officials will therefore likely succeed in showing that
Symm does not require strict scrutiny for the Twenty-Sixth Amendment claim.

      Instead, employing McDonald’s logic leads inescapably to the conclusion
that rational-basis review applies. If a state’s decision to give mail-in ballots
only to some voters does not normally implicate an equal-protection right to
vote, see McDonald, 394 U.S. at 807–08, then neither does it implicate “[t]he
right . . . to vote” of the Twenty-Sixth Amendment. There is no reason to treat
the latter differently. Indeed, McDonald’s logic applies neatly to the Twenty-
Sixth Amendment’s text—which was ratified two years after McDonald—
because the Amendment similarly focuses on whether the state has “denied or



      47   The Supreme Court heard Symm on direct appeal from the district court.
                                            27
    Case: 20-50407    Document: 00515441096      Page: 28    Date Filed: 06/04/2020



                                  No. 20-50407
abridged” the right to vote.

      As above, there is no evidence that Texas has denied or abridged that
right; properly qualified voters may exercise the franchise. So what “is at stake
here” is “not the right to vote . . . but a claimed right to receive absentee
ballots.” McDonald, 394 U.S. at 807. Rational basis therefore likely applies,
see id. at 807–08, and, for reasons now familiar, the Texas Election Code’s vote-
by-mail rules live to see another day, see TEX. ELEC. CODE § 82.003.

      The Virus’s emergence has not suddenly obligated Texas to do what the
Constitution has never been interpreted to command, which is to give everyone
the right to vote by mail. So as to the equal protection and Twenty-Sixth
Amendment claims, the state officials are substantially likely to prove error.

                                        D.
      The district court concluded that the plaintiffs are likely to succeed on
their void-for-vagueness claim. The state officials, in turn, are likely to show
the opposite.

      “A statute is unconstitutionally vague if it does not give a ‘person of
ordinary intelligence a reasonable opportunity to know what is prohibited[.]’”
United States v. Bird, 124 F.3d 667, 683 (5th Cir. 1997) (quoting Grayned v.
City of Rockford, 408 U.S. 104, 108 (1972)). “The void-for-vagueness doctrine
has been primarily employed to strike down criminal laws.” Groome Res. Ltd.
v. Par. of Jefferson, 234 F.3d 192, 217 (5th Cir. 2000). “In the civil context, the
statute must be so vague and indefinite as really to be no rule at all.” Id. (quo-
tation marks omitted).

      That is not so here, nor do the plaintiffs allege that it is. Texas law
provides an adequate definition of “disability”: “a sickness or physical condition
that prevents the voter from appearing at the polling place on election day

                                        28
    Case: 20-50407    Document: 00515441096      Page: 29   Date Filed: 06/04/2020



                                  No. 20-50407
without a likelihood of needing personal assistance or of injuring the voter’s
health.” TEX. ELEC. CODE § 82.002(a). That provision—which was at issue in
the related state-court litigation—is hardly so unclear as not to establish a rule
at all. Even under a more stringent standard, the Texas definition is specific
enough to provide notice.

                                        E.
      The state officials are likely to show that the voter-intimidation claim is
meritless. The plaintiffs asserted that claim under 42 U.S.C. § 1985(3), which
prohibits, inter alia, conspiracies “for the purpose of depriving, either directly
or indirectly, any person or class of persons of the equal protection of the laws.”
“To state a claim under . . . § 1985(3), a plaintiff must allege: (1) a conspiracy
involving two or more persons; (2) for the purpose of depriving, directly or
indirectly, a person or class of persons of the equal protection of the laws; and
(3) an act in furtherance of the conspiracy; (4) which causes injury to a person
or property, or a deprivation of any right or privilege of a citizen of the United
States.” Hilliard v. Ferguson, 30 F.3d 649, 652–53 (5th Cir. 1994).

      For several reasons, the state officials will likely succeed. To start, there
is no conspiracy involving two or more persons. “It is a long-standing rule in
this circuit that a ‘corporation cannot conspire with itself any more than a
private individual can, and it is the general rule that the acts of the agent are
the acts of the corporation.’” Id. at 653 (quoting Nelson Radio & Supply Co. v.
Motorola, Inc., 200 F.2d 911, 914 (5th Cir. 1952)). In the plaintiffs’ motion for
preliminary injunction, they complained that “General Paxton has worked in
concert with employees . . . in issuing his threats.” Paxton cannot conspire
with his employees for purposes of § 1985(3).

      Additionally, the state officials will likely show that General Paxton did
not deprive anyone of the equal protection of the laws. To the contrary, the
                                        29
    Case: 20-50407        Document: 00515441096          Page: 30      Date Filed: 06/04/2020



                                        No. 20-50407
plaintiffs seek to prohibit General Paxton from communicating truthfully
about Texas law. And by characterizing his comments as “threats,” the district
judge undermined freedom of speech, rule of law, and the power of public
officials to participate in public discourse.

                                               F.
       The state officials likely will show that General Paxton did not threaten
the free-speech rights of these plaintiffs or anyone else. Under Texas law, it is
a crime for voters to submit knowingly false applications to vote by mail or for
third parties to encourage voters to do so. See TEX. ELEC. CODE §§ 84.0041,
276.013. Because the Texas Supreme Court interpreted “disability” not to
include lack of immunity to the Virus, In re State, 2020 Tex. LEXIS 452, at *2,
it is a crime to encourage voters to indicate that they are disabled merely
because they lack immunity.

       We need not decide today whether the First Amendment allows for pro-
secutions based on encouraging others to submit knowingly false applications
to vote by mail. No one has been charged with a crime, and the plaintiffs do
not seek relief—declaratory or otherwise—asserting a right against such
prosecutions. 48 But what the plaintiffs do contend is that General Paxton
violated their First Amendment rights solely by expressing his professional
interpretation of the law—an interpretation that now has been vindicated by
the state’s highest civil court. To the extent that General Paxton’s comments



       48 The plaintiffs’ proffered theory is not that they have been denied a First Amendment
right to encourage illegal activity. Instead, they suggest that it is perfectly legal under Texas
law to apply to vote by mail by citing a “disability” based only on a fear of contracting the
Virus. The Texas Supreme Court has ruled otherwise. See In re State, 2020 Tex. LEXIS 452,
at *2. Again, had the district court chosen to abstain, the issue would certainly have been
“present[ed] in a different posture”—if at all. Palmer, 617 F.2d at 428. But the court did not
abstain, and we decline to consider arguments that are not before this court and were not
presented to the district court.
                                              30
    Case: 20-50407      Document: 00515441096     Page: 31   Date Filed: 06/04/2020



                                   No. 20-50407
represent governmental speech, they are “not barred by the Free Speech
Clause.” Walker v. Tex. Div., Sons of Confederate Veterans, Inc., 576 U.S. 200,
207 (2015).

      The plaintiffs are not sui generis in their free speech protections. The
preliminary injunction prohibiting General Paxton from “issuing any guidance,
pronouncements, threats of criminal prosecution or orders” itself threatens his
personal right to comment on matters of public concern. The Texas Attorney
General enjoys no less robust a right to participate in the marketplace of ideas
than does anyone else, including the plaintiffs.       See, e.g., Bond v. Floyd,
385 U.S. 116, 133–35 (1966).

                                        IV.
      As to “whether the [stay] applicant[s] will be irreparably injured absent
a stay,” Nken, 556 U.S. at 426, the state officials have easily met their burden.
“When the State is seeking to stay a preliminary injunction, it’s generally
enough to say [that] any time a State is enjoined by a court from effectuating
statutes enacted by representatives of its people, it suffers a form of irreparable
injury.” Valentine, 956 F.3d at 803 (quotation marks and brackets omitted).
The Texas legislature has articulated criteria for vote-by-mail eligibility, see
TEX. ELEC. CODE §§ 82.001–82.004, 82.007, which the Texas Supreme Court
has held not to include a mere lack of immunity to the Virus, In re State, 2020
Tex. LEXIS 452, at *2. “The district court’s injunction prevents the State from
effectuating the Legislature’s choice and hence imposes irreparable injury.”
Valentine, 956 F.3d at 803.

         The subject and timing of the injunction render that injury particularly
acute.
      [U]nder our Constitution[,] . . . the States are given the initial task
      of determining the qualifications of voters who will elect members

                                        31
   Case: 20-50407     Document: 00515441096      Page: 32    Date Filed: 06/04/2020



                                  No. 20-50407
      of Congress. . . . Moreover, as a practical matter, there must be a
      substantial regulation of elections if they are to be fair and honest
      and if some sort of order, rather than chaos, is to accompany the
      democratic processes. In any event, the States have evolved com-
      prehensive, and in many respects complex, election codes regulat-
      ing in most substantial ways, with respect to both federal and state
      elections, the time, place, and manner of holding primary and gen-
      eral elections . . . .
Storer v. Brown, 415 U.S. 724, 729–30 (1974) (citing U.S. CONST. art. I, §§ 2, 4).

      This injunction strikes at the core of Texas’s regulation of voting. It effec-
tively requires that all voters be allowed to vote by mail, immediately and fun-
damentally affecting primary runoffs for which in-person voting begins in a
matter of weeks. Perhaps, as the district court suggested, all “[c]itizens should
have the option to” vote by mail as a matter of public policy, maybe they
shouldn’t. But an order requiring Texas to institute such a policy against its
will presents significant, irreparable harm, which is precisely why the
Supreme “Court has repeatedly emphasized that lower federal courts should
ordinarily not alter the election rules on the eve of an election.” Republican
Nat’l Comm. v. Democratic Nat’l Comm., 140 S. Ct. 1205, 1207 (2020) (per cur-
iam). “That is especially true where, as here, . . . local officials are actively
shaping their response to changing facts on the ground.” S. Bay, 2020 U.S.
LEXIS 3041, at *3 (Roberts, C.J., concurring).

                                        V.
      We consider “whether issuance of the stay will substantially injure the
other parties interested in the proceeding,” i.e., the plaintiffs. Nken, 556 U.S.
at 426.

      It will not. “There is no doubt that [the Virus] poses risks of harm to all
Americans, including” Texas voters. Valentine, 956 F.3d at 804. But our deci-
sion is limited to determining irreparable harm not in denying the plaintiffs’

                                        32
    Case: 20-50407        Document: 00515441096         Page: 33     Date Filed: 06/04/2020



                                        No. 20-50407
requested relief outright but in temporarily staying the injunction pending a
full appeal. Given the great likelihood that the state officials will ultimately
succeed on the merits, combined with the undeniable, irreparable harm that
the injunction would inflict on them—factors that we consider “the most
critical,” id. at 801—we hold that the balance of harms weighs in favor of the
state officials.

                                              VI.
      We have no trouble concluding that staying the injunction is “where the
public interest lies.” Nken, 556 U.S. at 426. The district court relied solely on
a Ninth Circuit case for the proposition that “it is in the public interest not [sic]
to prevent the State from violating the requirements of federal law.” But
“[b]ecause the State is the appealing party, its interest and [aforementioned]
harm merge with that of the public.” Veasey v. Abbott, 870 F.3d 387, 391 (5th
Cir. 2017) (per curiam). And even so, “[a] temporary stay here, while the court
can consider argument on the merits, will minimize confusion among both
voters and trained election officials”—a goal patently within the public interest
given the “extremely fast-approaching election date.” Id.

      Just days after themselves obtaining an injunction intervening in forth-
coming elections, the plaintiffs ambitiously suggest that we should now refrain
from intervening ourselves, given “the proximity of a forthcoming election and
the mechanics and complexities of state election laws.” 49 That invocation
“reminds us of the legal definition of chutzpah: . . . a young man, convicted of
murdering his parents, who argues for mercy on the ground that he is an
orphan.” 50 In any case, we “would prefer not to [intervene], but when a lower


      49 Veasey v. Perry, 769 F.3d 890, 893 (5th Cir. 2014) (quoting Reynolds v. Sims,
377 U.S. 533, 585 (1964)).
      50   Harbor Ins. Co. v. Schnabel Found. Co., 946 F.2d 930, 937 n.5 (D.C. Cir. 1991); see
                                              33
    Case: 20-50407       Document: 00515441096        Page: 34     Date Filed: 06/04/2020



                                       No. 20-50407
court”—at the plaintiffs’ behest—erroneously “intervenes and alters the elec-
tion rules so close to the election date, our precedents indicate that [we], as
appropriate, should correct that error.” Republican Nat’l Comm., 140 S. Ct.
at 1207.

                                   *    *    *    *   *
       The state officials’ motion to stay the preliminary injunction pending
appeal is GRANTED. The injunction, in all its particulars, is STAYED pending
further order of this court.




also Marks v. Comm’r, 947 F.2d 983, 986 (D.C. Cir. 1991) (per curiam) (applying the “chutz-
pah doctrine” to “fugitives from criminal prosecution” who “turn[ed] around and blame[d] the
Commissioner for not finding them” (quotation marks omitted)).
                                            34
    Case: 20-50407    Document: 00515441096       Page: 35   Date Filed: 06/04/2020



                                  No. 20-50407
JAMES C. HO, Circuit Judge, concurring:

      These are difficult times. Many have suffered enormous loss. Many
worry about what is coming next. To lose the ability to vote in an upcoming
election due to fear of the pandemic would be beyond heartbreaking for citizens
who are already hurting, for it is “a right they will never be able to recover.”
Stringer v. Whitley, 942 F.3d 725, 726 (5th Cir. 2019) (Ho, J., concurring).
      State officials have responded by adopting various measures to ensure
safety at the polls. If Plaintiffs believe these measures will not be enough, and
that only mail-in ballots will suffice, that is understandable. But it is beyond
our purview. Under the Constitution, it is a policy decision for the Texas
Legislature to make. See U.S. CONST. art. I, § 4; see also McDonald v. Bd. of
Election Comm’rs of Chicago, 394 U.S. 802, 809 (1969) (same).
      We do not suspend the Constitution during a pandemic. That includes
our constitutional structure of government. “Just as other government officials
must not exceed their rightful power in extraordinary circumstances, this
Court also must not do so”—lest “we abandon the Constitution at the moment
we need it most.”     In re Salon a La Mode, __ S.W.3d __, __ (Tex. 2020)
(Blacklock, J., concurring).     Even—indeed, especially—in times of strife,
fidelity to our Constitution must endure and guide us through the crisis.
      I agree that we should grant a stay of the preliminary injunction pending
appeal and thus join Judge Smith’s powerful opinion for the court.
                                         I.
      The right to vote is fundamental to our constitutional democracy. But it
means nothing if your vote doesn’t count. And it won’t count if it’s cancelled
by a fraudulent vote—as the Supreme Court has made clear in case after case.
      “Every voter’s vote is entitled to be counted”—and that means every vote
must be “protected from the diluting effect of illegal ballots.” Gray v. Sanders,
372 U.S. 368, 380 (1963). “[P]rotection of the integrity of the ballot box is surely
                                       35
    Case: 20-50407        Document: 00515441096          Page: 36      Date Filed: 06/04/2020


                                        No. 20-50407

a legitimate state concern.” O’Brien v. Skinner, 414 U.S. 524, 534 (1974)
(Marshall, J., concurring). There should be “no question about the legitimacy
or importance of the State’s interest in counting only the votes of eligible
voters.” Crawford v. Marion Cnty. Election Bd., 553 U.S. 181, 196 (2008)
(plurality op. of Stevens, J.).
       As Justice Stevens noted, “the risk of voter fraud” is “real.” Id. And “it
could affect the outcome of a close election.” Id. “[F]lagrant examples of such
fraud . . . have been documented throughout this Nation’s history by respected
historians and journalists.” Id. at 195 (collecting examples). 1
       What’s more, courts have repeatedly found that mail-in ballots are
particularly susceptible to fraud. In Crawford, the plurality noted “Indiana’s
own experience with fraudulent voting in the 2003 Democratic primary for
East Chicago Mayor”—a fraud “perpetrated using absentee ballots.” Id. at 195.
And it observed that “much of the fraud” that has occurred in various elections
nationwide “was actually absentee ballot fraud or voter registration fraud.” Id.
at 195 n.12. It cited an amicus brief that found “extensive problems with
absentee ballot fraud” in various elections—including a 1997 Miami election
that “was overturned on the basis of absentee ballot fraud.” Brief of Amici
Curiae The Brennan Center for Justice et al., at 12. Where voter fraud has
been detected, “it generally takes the form of organized fraud,” including “use




       1  Moreover, separate and apart from combating voter fraud, states have another
reason to adopt anti-fraud measures—to maximize public confidence. “[P]ublic confidence in
the integrity of the electoral process has independent significance, because it encourages
citizen participation in the democratic process.” Crawford, 553 U.S. at 197 (plurality op. of
Stevens, J.) (emphasis added). As the Commission on Federal Election Reform, chaired by
former President Jimmy Carter and former Secretary of State James A. Baker III, observed,
“the ‘electoral system cannot inspire public confidence if no safeguards exist to deter or detect
fraud or to confirm the identity of voters.’” Id. (emphasis added).


                                              36
    Case: 20-50407        Document: 00515441096          Page: 37     Date Filed: 06/04/2020


                                       No. 20-50407

of fraudulent absentee or mail-in ballots.” Id. at 19. See also id. at 21 (noting
“thousands of incidents of possible absentee ballot fraud”). 2
       Numerous members of our court have likewise concluded that “mail-in
ballot fraud is a significant threat”—so much so that “the potential and reality
of fraud is much greater in the mail-in ballot context than with in-person
voting.” Veasey v. Abbott, 830 F.3d 216, 239, 256 (5th Cir. 2016) (en banc). See
also id. at 263 (“[M]ail-in voting . . . is far more vulnerable to fraud.”); id.
(recognizing “the far more prevalent issue of fraudulent absentee ballots”). 3
       There is no suggestion that these widely held concerns about voter fraud
will not be present during the pandemic. So if there is to be expansion of mail-
in voting notwithstanding these findings, our Constitution and precedents
remind us that it must be done by legislators, not judges.
                                              II.
       For nearly a century, mail-in voting has been the exception—and in-
person voting the rule—in Texas. Under Texas law, only certain groups—


       2   Similarly, Justice Souter observed that mail-in voting is “less reliable” than in-
person voting. See Crawford, 553 U.S. at 212 n.4 (Souter, J., dissenting) (“‘election officials
routinely reject absentee ballots on suspicion of forgery’”); id. at 225 (“absentee-ballot
fraud . . . is a documented problem in Indiana”).
       3 Another judge in our circuit who closely studied efforts to combat voter fraud likewise
acknowledged the “general agreement that voting fraud exists with respect to mail-in
ballots.” Veasey v. Perry, 71 F. Supp. 3d 627, 653 (S.D. Tex. 2014). In fact, “there appears to
be agreement that voter fraud actually takes place in abundance in connection with absentee
balloting.” Id. at 641 (emphasis added). “[T]here was universal agreement that a much
greater risk of fraud occurs in absentee balloting, where some campaign workers are known
to harvest mail-in ballots through several different methods, including raiding mailboxes.”
Id. at 676. Put simply: “Mail-in ballots are not secure.” Id.
       Moreover, mail-in voting not only “has an increased incidence of fraud” but also “a
lower level of public confidence”—echoing the discussion of the importance of public
confidence in Crawford. Id. at 677. There is “substantial testimony” that voters are “highly
distrustful of the mail-in ballot system.” Id. at 676. See, e.g., id. at 641 (citing testimony
from voters who “do not trust that their vote will be properly counted if they have to vote by
absentee ballot”); id. at 677 (citing testimony from voters that “expressed . . . distrust of
voting by mail” because “‘mail ballots have a tendency to disappear’”).


                                              37
   Case: 20-50407     Document: 00515441096     Page: 38   Date Filed: 06/04/2020


                                 No. 20-50407

including the disabled, the elderly, certain persons confined in jail, and voters
who will be absent from the jurisdiction during the voting period—may vote by
mail. See TEX. ELEC. CODE §§ 82.001–82.004, 82.007.
      Plaintiffs claim that Texas law is unconstitutional.      They offer two
theories for why judges, rather than legislators, should expand mail-in voting:
(1) voters fear going to public polling places due to the pandemic, and (2) Texas
law discriminates on the basis of age. I address each theory in turn.
                                       A.
      First, Plaintiffs contend that, due to the pandemic, voters fear going to
public polling places. Their concerns are very real, and very well taken.
      But under governing Supreme Court precedent, expanding access to
mail-in voting to redress personal hardship—as opposed to state action,
O’Brien, 414 U.S. at 525–27, 529–31—is a policy matter for the Legislature,
not the courts. See, e.g., McDonald, 394 U.S. at 809; see also U.S. CONST. art.
I, § 4 (“The Times, Places and Manner of holding Elections for Senators and
Representatives, shall be prescribed in each State by the Legislature thereof.”).
      In McDonald, a group of eligible voters in county jail could not go to the
polls, either “because they are charged with nonbailable offenses” or “because
they have been unable to post the bail imposed by the courts.” 394 U.S. at 803.
Nor did they qualify for mail-in ballots under state law. So they sued under
the Equal Protection Clause. But the Court rejected their claim. And that
decision likely forecloses the equal protection claim presented here as well.
      As the Court explained, absentee voting is “designed to make voting
more available to some groups who cannot easily get to the polls.” Id. at 807.
So such laws increase options—not restrictions. They “do not themselves deny
[voters] the exercise of the franchise.” Id. at 807–08 (emphasis added).




                                       38
    Case: 20-50407    Document: 00515441096      Page: 39   Date Filed: 06/04/2020


                                  No. 20-50407

      Of course, there will always be other voters for whom, through no fault
of the state, getting to the polls is “difficult” or even “impossible.” Id. at 810.
See also id. at 810 n.8 (collecting examples). But as the Court explains, that is
a matter of personal hardship, not state action. For courts to intervene, a voter
must show that the state “has in fact precluded [voters] from voting”—that the
voter has been “prohibited from voting by the State.” Id. at 808 & n.7.
      The plaintiffs in McDonald failed to make this showing. As the Court
observed, “the record is barren of any indication that the State might not, for
instance, furnish the jails with special polling booths or facilities on election
day, or provide guarded transportation to the polls themselves for certain
inmates, or entertain motions for temporary reductions in bail to allow some
inmates to get to the polls on their own.” Id. at 808 n.6. Cf. O’Brien, 414 U.S.
at 529–31 (noting failure to provide alternative measures stated in McDonald).
      The record here is, if anything, even stronger for the state than in
McDonald. There is affirmative evidence here that officials are taking various
steps to ensure safety at the polls—measures familiar to anyone who has
recently visited a grocery store. According to a sworn declaration, they include:
         • “training election workers on best practices for setting up polling
           locations for social distancing, including determining maximum
           capacity inside the voting areas,”

         • “[p]roviding a table-mounted Plexiglas protective shield at each
           voter check-in station,”

         • “[p]roviding protective masks for all election workers,”

         • “[p]roviding sanitizing wipes and hand sanitizer to each location
           in sufficient quantities as to accommodate voter turnout and
           equipment sanitation needs,”

         • “[p]roviding social distancing floor decals to polling places to
           ensure safety recommendations are practiced inside and outside
           the location,”


                                        39
    Case: 20-50407      Document: 00515441096         Page: 40    Date Filed: 06/04/2020


                                     No. 20-50407

          • “[o]ffering cotton swabs to voters to use as a disposable stylus for
            marking their ballot selections on the touch screen ballot marking
            device,”

          • “[p]lacing additional election workers in polling places to assist
            with changes relating to . . . the safety measures,” and

          • “[p]reparing for increased curbside voting traffic at polling places.”

In sum, election officials “are working in earnest to ensure adherence to social
distancing, limits on the number of people in one place, and constant sanitation
of facilities.” In re State of Texas, __ S.W.3d __, __ (Tex. 2020).
      So this is not a case of official intransigence, as in O’Brien, 414 U.S. at
525–27.    Tellingly, neither Plaintiffs nor the district court even mention
O’Brien, and they invoke McDonald only in passing. They instead focus their
attention on the Twenty-Sixth Amendment—a claim to which I will now turn. 4
                                            B.
      Plaintiffs contend that, separate and apart from the pandemic, the Texas
absentee ballot law expressly discriminates on the basis of age, because it
permits all persons over the age of 65 to vote by mail, but does not provide that
same automatic right to those under 65.
       The Twenty-Sixth Amendment forbids discrimination in voting “on
account of age.” Similarly, the Fifteenth Amendment forbids discrimination in
voting “on account of race.” The text of the Fifteenth Amendment closely tracks
the text of the Twenty-Sixth Amendment. And it would presumably run afoul



      4  Plaintiffs suggest that McDonald is an old decision that “predates most of the
Supreme Court’s modern voting rights jurisprudence.” The suggestion seems uncharitable
to the respected Justices who decided McDonald. See, e.g., O’Brien, 414 U.S. at 531–33
(Marshall, J., concurring) (applying McDonald, which he joined). Courts continue to treat
McDonald as the law of the land. See, e.g., Burdick v. Takushi, 504 U.S. 428, 433–34 (1992)
(citing McDonald); Nordlinger v. Hahn, 505 U.S. 1, 15 (1992) (same); Martinez v. Mukasey,
519 F.3d 532, 545 (5th Cir. 2008) (same).


                                            40
    Case: 20-50407    Document: 00515441096      Page: 41    Date Filed: 06/04/2020


                                  No. 20-50407

of the Constitution to allow only voters of a particular race to vote by mail. See
McDonald, 394 U.S. at 807 (offering vote-by-mail on the basis of race would
trigger “more exacting judicial scrutiny”).
      Plaintiffs do not mention the Fifteenth Amendment here, however. Nor
do any of the amici. Moreover, the majority opinion correctly observes that the
Supreme Court has said little to date about the Twenty-Sixth Amendment, and
that the closest analogy available under current precedent is the McDonald
approach to the Fourteenth Amendment. That is surely right. I would simply
add that, even if one were to assume that Texas law violates the Twenty-Sixth
Amendment, the preliminary injunction is likely flawed for another reason.
      The Supreme Court has repeatedly held that “there are ‘two remedial
alternatives’ . . . when a statute benefits one class . . . and excludes another
from the benefit.” Sessions v. Morales-Santana, 137 S. Ct. 1678, 1698 (2017).
The remedy must provide equal treatment, of course. But equal treatment can
be achieved either by “withdrawal of benefits from the favored class” or by
“extension of benefits to the excluded class.” Id. “How equality is accomplished
. . . is a matter on which the Constitution is silent.” Id. (quotations omitted).
      So how do courts decide which remedy to order?            Do we “level up”
(everyone gets to vote by mail) or “level down” (no one gets to)? To decide,
courts must determine “what the legislature would have willed had it been
apprised of the constitutional infirmity.” Id. at 1699 (quotations omitted). We
look to “the legislature’s intent, as revealed by the statute at hand.” Id. If “the
discriminatory exception consists of favorable treatment for a discrete group,”
we “strik[e] the discriminatory exception” and “extend[] the general rule . . . to
cover the previously favored group.” Id.
      These principles readily apply here. Under Texas law, in-person voting
is the rule, and mail-in voting is the exception. And that is consistent with the


                                        41
    Case: 20-50407        Document: 00515441096          Page: 42     Date Filed: 06/04/2020


                                       No. 20-50407

judicial consensus that “fraud is much greater in the mail-in ballot context
than with in-person voting.” Veasey, 830 F.3d at 239 (en banc).
       So if Plaintiffs are entitled to relief, it is presumably the “leveling-down”
injunction noted by Texas—an injunction “requiring all to vote in person,” not
one “extend[ing] mail-in voting to those under 65.” As then-Judge Ginsburg
once put it: “[W]hich would the political branches choose? It would take a
court bolder than this one to predict . . . that extension, not invalidation, would
be the probable choice.” Olsen v. DEA, 878 F.2d 1458, 1464 (D.C. Cir. 1989).
       If Plaintiffs have a legal theory to justify a “leveling-up” injunction, they
did not offer one here. Nor did the district court. So a stay is warranted. 5
                                             ***
       Our charge here is simple. As the majority opinion points out, and the
Supreme Court recently reaffirmed: “[W]hen a lower court intervenes and
alters the election rules so close to the election date, our precedents indicate
that this Court, as appropriate, should correct that error.” RNC v. DNC, 140
S. Ct. 1205, 1207 (2020). The district court demonstrably erred here, and in
more ways than one—as the majority opinion extensively documents. Most
notably, the district court ignored virtually the entire body of governing
Supreme Court precedent relevant to this case, including McDonald, O’Brien,
and Morales-Santana. So the state is likely to prevail in this appeal. I concur.




       5 Surely Plaintiffs do not want a “leveling-down” injunction—after all, depriving the
elderly of mail-in voting would seem antithetical to the spirit of their lawsuit. But it may be
the only relief courts are authorized to provide, in the event Plaintiffs ultimately prevail on
the merits of their claim. Compare, e.g., RNC v. DNC, 140 S. Ct. 1205, 1207 (2020) (“[B]y
affording relief that the plaintiffs themselves did not ask for in their preliminary injunction
motions, the District Court . . . erred.”), with Morales-Santana, 137 S. Ct. at 1701 n.29 (“That
Morales-Santana did not seek this outcome does not restrain the Court’s judgment. The issue
turns on what the legislature would have willed.”). The parties have not briefed this issue,
so I express no opinion here.


                                              42
    Case: 20-50407    Document: 00515441096       Page: 43   Date Filed: 06/04/2020


                                  No. 20-50407

GREGG COSTA, Circuit Judge, concurring in the judgment:
      This was a textbook case for Pullman abstention. See R.R. Comm’n of
Tex. v. Pullman Co., 312 U.S. 496, 501 (1941). The district court ruled just one
day before the Supreme Court of Texas was hearing argument on a mandamus
petition asking what counts as a “disability” under the mail-in ballot law. That
forthcoming interpretation of state law could have made any federal
constitutional ruling “unnecessary.” Id. at 500.
      All the hallmarks for Pullman abstention were present. The definition
of disability was an “unsettled question[] of state law.” 17A CHARLES ALAN
WRIGHT & ARTHUR R. MILLER, FEDERAL PRACTICE AND PROCEDURE § 4242 (3d
ed. 2020). The answer to that question could have obviated the need for a
federal constitutional ruling. Id. There was “already pending a state court
action that [was] likely to resolve the state questions without the delay of
having to commence proceedings in state court.” Id. That parallel state case
had already reached the state’s highest court, which could provide a definitive
answer on the meaning of state law. See id. (noting that abstention is more
appropriate when there is a direct route to obtaining an answer from the state’s
highest court rather than having to “litigate[] through the entire state
hierarchy of courts”). And with the state court’s expediting its case, there
would still be time for the federal court to rule if it needed to after the state
court decision.
       Plaintiffs’ main push back against all of this is to argue that Pullman
does not apply to voting rights cases. But we have applied Pullman to First
and Fourteenth Amendment challenges in the related context of election
disputes. See Moore v. Hosemann, 591 F.3d 741, 742–43, 745–46 (5th Cir.
2009) (abstaining because an “election dispute[] . . . based on an interpretation
of uncertain state law . . . should be resolved at the state level before [the Fifth


                                        43
    Case: 20-50407      Document: 00515441096        Page: 44    Date Filed: 06/04/2020


                                    No. 20-50407

Circuit] consider[s] wading into a constitutional thicket”). And the Supreme
Court has rejected a civil rights exception for this abstention doctrine.
Harrison v. NAACP, 360 U.S. 167, 169, 176–78 (1959); see also 17A WRIGHT &
MILLER § 4242 (explaining that while language in “later” Supreme Court
opinions “lends some support to the notion that there should not be abstention
in civil rights cases, . . . it is clear that there is no rule to this effect”). The best
refutation of a categorical civil rights exception is the very case that gave rise
to the abstention doctrine—Pullman was an equal protection challenge to a
Texas Railroad Commission order preventing African-American porters from
working on sleeping cars. 312 U.S. at 497–98.
      Although there is no full civil rights carve out for Pullman abstention,
the importance of the constitutional right asserted can counsel against
abstention. See 17A WRIGHT & MILLER § 4242 n.41 (citing First Amendment
cases that highlight this principle). And the importance of that right may
become decisive in the abstention analysis when there is a chance that waiting
for a state court pronouncement will deprive the federal court of an opportunity
to vindicate it. But that is why the timing of the parallel litigation made this
such a strong case for abstaining. The Supreme Court of Texas was hearing
its case on an expedited basis. That made it very likely the state court would
rule in time for the federal court to then consider any remaining constitutional
questions.
      Indeed, it took the state court just a week to rule, so we now have the
benefit of its decision. See In re State of Texas, No. 20-0394, 2020 Tex. LEXIS
452 (Tex. May 27, 2020). Its ruling may not have eliminated the federal
constitutional claims, but it still shows the wisdom of waiting for an imminent
interpretation of a state law before determining whether that law offends the
Constitution.    Although the Supreme Court of Texas held that “a lack of


                                           44
   Case: 20-50407     Document: 00515441096      Page: 45   Date Filed: 06/04/2020


                                  No. 20-50407

[COVID] immunity alone” does not qualify as a disability, it also stated that “a
voter can take into consideration aspects of his health and his health history
that are physical conditions in deciding whether, under the circumstances, to
apply to vote by mail because of disability.” Id. at *26. In denying mandamus,
the decision also explained that a voter need not “declare the nature of the
underlying disability” and that Texas law “place[s] in the hands of the voter
the determination of whether in-person voting will cause a likelihood of injury
due to a physical condition.” Id. at *28–29. The court further concluded that
county clerks and election administrators “do not have a ministerial duty,
reviewable by mandamus, to look beyond the application to vote by mail.” Id.
at *29.
      These clarifications of Texas law may warrant the withdrawal of some
claims or perhaps the additions of others. At a minimum, In re Texas changes
the complexion of the federal litigation, especially the aspects of this case
focused on the statements of state, county, and party officials about mail-in
voting. For example, wouldn’t it now be accurate for county clerks or campaign
officials to tell voters that they get to determine “whether in-person voting will
cause a likelihood of injury due to a physical condition”? Id.
      A stay is thus warranted because the district court should have waited
for the state supreme court ruling and should now evaluate the federal claims
against that definite interpretation of state law. Maybe its result will be the
same; maybe it won’t. But this important issue should be resolved based on a
full and accurate understanding of the relevant state law.
      We should end this administrative stay decision with that threshold
procedural error. But despite recognizing that the district court should have
abstained, see Maj. Op. at 9 n.13, the majority goes on to address other
procedural issues and the merits. In doing so, it makes the same mistake the


                                       45
    Case: 20-50407     Document: 00515441096      Page: 46    Date Filed: 06/04/2020


                                   No. 20-50407

district court did: reaching “unnecessary” constitutional questions. Pullman,
312 U.S. at 500.
       In addition to its perhaps more obvious interest in promoting
“harmonious relation[s] between state and federal authority,” Pullman, 312
U.S. at 501; see also Arizonans for Official English v. Arizona, 520 U.S. 43, 75
(1997), Pullman is an example of the broader principle that a federal court
should address constitutional questions only when necessary. Pullman, 312
U.S. at 500; 17A WRIGHT & MILLER § 4242; see also Ashwander v. Tenn. Valley
Auth., 297 U.S. 288, 345–56 (1936) (Brandeis, J., concurring). Because an
interpretation of state law might eliminate or at least impact the constitutional
issue, a federal court that does not wait for an imminent state court ruling
risks publishing an advisory opinion.
      That same principle counsels against our delving into the merits of the
case in this stay decision. “[I]f it is not necessary to decide more, it is necessary
not to decide more.” PDK Labs. Inc. v. U.S. D.E.A., 362 F.3d 786, 799 (D.C.
Cir. 2004) (Roberts, J., concurring in part and concurring in the judgment).
Because the failure to abstain alone supports a stay, merits discussion at this
stage is unnecessary. It is also premature before the district court considers
the claims in light of the now-determined issue of state law. The need for
restraint is greater still at the stay stage as an opinion is not binding on the
panel that will handle the appeal of the injunction. Voting for Am., Inc. v.
Steen, 732 F.3d 382, 386 (5th Cir. 2013). What is good for the district court
should be good for the appellate court.
                                        ***
      COVID-19 has touched every aspect of our society. That includes the
workings of our government. For the first time in its history, the Supreme
Court has heard remote oral arguments. For the first time ever, in the House


                                         46
   Case: 20-50407     Document: 00515441096     Page: 47    Date Filed: 06/04/2020


                                 No. 20-50407

of Representatives members have voted remotely by proxy.             So it is not
surprising that citizens claim that they too should be able to vote remotely.
      These plaintiffs are not challenging measures elected officials have
taken to combat COVID-19.         But see Maj. Op. at 2 (citing Jacobson v.
Massachusetts, 197 U.S. 11, 38 (1905)). Instead they are asking whether
constitutional and statutory protections for voting rights require measures to
ensure access to the ballot that is the lifeblood of our democracy—in particular,
the ability to cast ballots by mail as hundreds of thousands of Texans have
done in recent elections without significant fraud concerns. See, e.g., Early
Voting – November 4, 2016, TEX. SEC’Y OF STATE, https://www.sos.texas.gov/
elections/earlyvoting/2016/nov4.shtml (reporting 311,324 “cumulative by mail
voters” for early voting in the 2016 general election).          These important
questions deserve to be answered in the first instance on a full understanding
of state law followed by appellate review with the benefit of oral argument and
panel deliberation. Fortunately, there is still time for that.




                                       47